DISMISS; Opinion Filed April 24, 2014.




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-13-01755-CV

  LDM INVESTMENTS, INC. D/B/A LDM DESIGN AND CONSTRUCTION, Appellant

                                                                        V.

                                                    SHAUN GANJI, Appellee

                                  On Appeal from the 191st Judicial District Court
                                               Dallas County, Texas
                                       Trial Court Cause No. DC13-01986

                                           MEMORANDUM OPINION
                                         Before Justices Fillmore, Evans, and Lewis
                                                 Opinion by Justice Evans
           Appellee has moved to dismiss this appeal for want of prosecution. See TEX. R. APP. P.

42.3 (b). Appellee notes the clerk’s record has not been filed because appellant has failed to pay

for it. See id. 35.3(a). Appellee further notes that, despite being cautioned that the appeal could

be dismissed without further notice if appellant did not file by March 3, 2014 written verification

that it had made arrangements to pay for the record or was entitled to proceed without pre-

payment of costs, appellant has failed to confirm payment has been made or pre-payment is not

required. See id. 37.3(b). 1 Because appellant has failed to file the requested verification, nothing

in our records reflect appellant is entitled to proceed without pre-payment of costs, and appellant




     1
       Additionally, appellee notes that the trial court granted a motion for new trial, and the matter is currently pending before the trial court.
Appellee, however, did not attach a copy of the order granting the motion for new trial and does not move to dismiss for want of jurisdiction.
has taken no action in the appeal since filing the notice of appeal, we grant appellee’s motion and

dismiss the appeal. See id. 37.3(b), 42.3(b).



                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

131755F.P05




                                                –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LDM INVESTMENTS, INC. D/B/A LDM                        On Appeal from the 191st Judicial District
DESIGN AND CONSTRUCTION,                               Court, Dallas County, Texas
Appellant                                              Trial Court Cause No. DC-13-01986.
                                                       Opinion delivered by Justice Evans.
No. 05-13-01755-CV         V.                          Justices Fillmore and Lewis participating.

SHAUN GANJI, Appellee

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.
     We ORDER that appellee Shaun Ganji recover his costs of this appeal from appellant
LDM Investments, Inc. d/b/a LDM Design and Construction.


Judgment entered this 24th day of April, 2014.




                                                       /David Evans/
                                                       DAVID EVANS
                                                       JUSTICE




                                                 –3–